Citation Nr: 1104858	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-15 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of an injury 
to the legs.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to November 1971, 
including in the Republic of Vietnam. 
 
These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's claims of 
entitlement to service connection for residuals of an injury to 
the legs and a low back disability.  So, regrettably, these 
claims are being remanded to the RO via the Appeals Management 
Center (AMC).  VA will notify him if further action is required 
on his part.


FINDING OF FACT

Chronic obstructive pulmonary disease was initially demonstrated 
years after service, and there is no competent medical evidence 
of record relating the Veteran's COPD to his service.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in April 2006, from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter explained the evidence necessary to substantiate the 
Veteran's claim of entitlement to service connection, as well as 
the legal criteria for entitlement to such benefits.  The letter 
also informed him of his and VA's respective duties for obtaining 
evidence.  

In addition, the April 2006 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  



Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of private post-
service treatment.  Additionally, the claims file contains the 
Veteran's own statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board has 
also reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including bronchiectasis, will be presumed to have been 
incurred or aggravated in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 
3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 
3.309(e) shall, in turn, be presumptively service connected if 
this requirement is met, even though there is no record of such 
disease during service.  They are:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established, effective July 9, 2001.  See 66 Fed. Reg. 23166, 
23169 (May 8, 2001).  Ischemic heart disease, Parkinson's 
disease, hairy cell leukemia, and other chronic B-cell leukemias 
are among the diseases listed in 38 C.F.R. § 3.309 for which 
presumptive service connection is available based on in-service 
herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010) 
(amending 38 C.F.R. § 3.309(e)).  On October 29, 2010, the VA 
Secretary issued a memorandum lifting the stay of appeals 
affected by the new herbicide-related presumptions, including the 
presumption available for ischemic heart disease, effective 
October 30, 2010.

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for which 
the Secretary of VA has not specifically determined a presumption 
of service connection is warranted.  See Notice, 64 Fed. Reg. 
59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishing entitlement to 
service connection with proof of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

Based on the evidence of record, the Board finds that there is a 
preponderance of evidence against the Veteran's claim of 
entitlement to service connection for COPD, so this claim must be 
denied.  38 C.F.R. § 3.102.  

The Veteran's service medical records do not show that the 
Veteran complained of or was treated for a respiratory disability 
during his military service, including COPD.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  On 
the report of medical history at the time of separation, the 
Veteran answered in the negative whether he had or had had 
asthma, shortness of breath, or chronic cough.  The Board 
acknowledges the Veteran's statements alleging that his 
respiratory complaints are related to his military service.  
Nonetheless, the Board notes that there is no objective evidence 
of continuity of symptomatology during the years following the 
Veteran's discharge from service and that he did not have any 
complaints until his claim for service connection in 2006.  See 
Savage, 10 Vet. App. at 495-98 (requiring medical evidence of 
chronicity and continuity of symptomatology); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not 
err in denying service connection when the Veteran failed to 
provide evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).   
Accordingly, his report of his symptoms during service is not 
considered credible.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value than 
history as reported by the veteran).  See also Shaw v. Principi, 
3 Vet. App. 365 (1992) (finding that a Veteran's delay in 
asserting a claim can constitute negative evidence which weighs 
against the claim).  

Likewise, although the Veteran was diagnosed after his military 
service as having asthma, acute bronchitis and pneumonia, and 
COPD, there is no evidence that this disability is related to 
active service.  Records of treatment in January 2006 reflect 
that he had a history of asthma and was a former smoker.  He also 
reported a history of having worked with asbestos.  The Board 
notes that the provisions of 38 C.F.R. § 3.303(d) specifically 
permit a grant of service connection, even when the initial 
diagnosis occurred after service, so long as there is competent 
medical evidence establishing the necessary link to service.  
However, none of the Veteran's treating providers have found that 
the Veteran's current COPD is related to his active service; 
according to the Veteran's treating providers, the Veteran has a 
history of tobacco abuse and occupational asbestos exposure 
following his military service.  See 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder are 
not service connected where they are clearly attributable to 
intercurrent causes).   See also Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the disability 
during service.'").    

The Veteran asserts that his current COPD is directly related to 
service; however, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  The Board observes that objective medical evidence 
generally is required to address questions of medical causation.  
Lay assertions of medical status do not constitute competent 
medical evidence for these purposes.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a).  While the Board finds that the 
Veteran is competent to report that he currently has a 
respiratory disability, little probative weight can be assigned 
to his statements associating his disability to service because 
they are less than credible.  The Board acknowledges that the 
absence of any corroborating medical evidence supporting his 
assertions, in and of itself does not render his statements 
incredible; such absence is for consideration in determining 
credibility.  Notably, he specifically denied pertinent symptoms 
at the time of separation from service.  The postservice medical 
records do not reflect a history symptoms associated with 
service.  Similarly, the Veteran has not shown that he has the 
expertise required to offer an opinion regarding any causal 
relationship between his current COPD and any Agent Orange 
exposure during active service. While the Veteran's contentions 
have been considered carefully, these contentions are outweighed 
by the medical evidence of record.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).   As such, the negative evidence 
of record is of greater probative value than the Veteran's 
statements in support of his claim.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for COPD is denied.




REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board points out that the Veteran had combat exposure during 
his service.  See 38 C.F.R. § 3.304(d) (satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service connection 
if the evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no official 
record of such incurrence or aggravation).  See also Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), 
a combat veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances of 
such service).  

However, although the presumption of an injury during combat in 
service is acknowledged, there must still be medical evidence 
etiologically linking the Veteran's residuals of an injury to the 
legs and a low back disability, if any, to his service.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  In short, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds 
that the Veteran should be afforded VA examinations in order to 
determine nature and etiology of the Veteran's residuals of an 
injury to the legs and a low back disability, if any.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.   The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his residuals of an injury 
to the legs and a low back disability, if 
any, including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that his current 
residuals of leg injuries and a low back 
disability, if any, are related to his 
service in the military, to include any 
alleged injuries during his period of 
military service.  To assist in making this 
important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

2.  Thereafter, readjudicate the claims on 
appeal.  If any benefit sought on appeal is 
not granted, issue a supplemental statement 
of the case to the Veteran and his service 
representative and afford them the 
appropriate opportunity to respond.  

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


